Name: Commission Regulation (EEC) No 2711/89 of 7 September 1989 re-establishing the levying of customs duties on singlets, underparts and pyjamas, other than knitted or crocheted, products of category No 18 (order No 40.0180) originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/20 Official Journal of the European Communities 8 . 9. 89 COMMISSION REGULATION (EEC) No 2711/89 of 7 September 1989 re-establishing the levying of customs duties on singlets, underparts and pyjamas, other than knitted or crocheted, products of category No 18 (order No 40.0180) originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of singlets, underparts and pyjamas, other than knitted or crocheted, products of category No 1 8 (order No 40.01 80), the relevant ceiling amounts respectively to 107 tonnes ; Whereas on 30 September 1989 imports of the products in question into the Community, originating in Brazil, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 September 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category(units) CN code Description 40.0180 18 (tonnes) 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 Men's and boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing growns and similar articles, other than knitted or crocheted 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 9210 6208 92 90 6208 99 00 Women's and girls' singlets and other vests, slips petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or corcheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 375, 31 . 12. 1988, p. 83. 8 . 9 . 89 Official Journal of the European Communities No L 262/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1989 . For the Commission Christiane SCRIVENER Member of the Commission